     Case 3:21-cv-01039-DMS-MDD Document 3 Filed 06/11/21 PageID.19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   XAVIER MCCULLOUGH,                                  Case No.: 3:21-cv-1039-DMS-MDD
     Booking #20907499,
11
                                        Plaintiff,       ORDER DENYING MOTION TO
12                                                       PROCEED IN FORMA PAUPERIS
                          vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
13
     SAN DIEGO SHERIFF’S DEP’T, et al.,                  AND DISMISSING CIVIL ACTION
14                                                       WITHOUT PREJUDICE FOR
                                     Defendants.         FAILURE TO PREPAY FILING
15
                                                         FEES REQUIRED BY
16                                                       28 U.S.C. § 1914(a)
17
                                                         [ECF No. 2]
18
19         Plaintiff Xavier McCullough (“Plaintiff”), currently incarcerated at George Bailey
20   Detention Facility (“GBDF”), and proceeding pro se, has filed a Complaint pursuant to
21   the Civil Rights Act, 42 U.S.C. § 1983. See Compl., ECF No. 1. Plaintiff claims his
22   Eighth Amendment rights have been violated by San Diego County Sheriff’s Department,
23   the City of San Diego, the State of California and the United States. See id. at 2. He
24   claims conditions at GBDF are unsafe due to the COVID-19 pandemic and his health is
25   being put at risk by the purported failure of Defendants to put in place adequate safety
26   measures to protect detainees. See id. at 3–6. He seeks compensatory and punitive
27   damages. Id. at 7.
28   ///
                                                     1
                                                                              3:21-cv-1039-DMS-MDD
     Case 3:21-cv-01039-DMS-MDD Document 3 Filed 06/11/21 PageID.20 Page 2 of 4



 1          Plaintiff did not pay the civil filing fee required by 28 U.S.C. § 1914(a) at the time
 2   of filing, but instead submitted a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
 3   to 28 U.S.C. § 1915(a). See ECF No. 2.
 4   I.     Motion to Proceed IFP
 5          All parties instituting any civil action, suit or proceeding in a district court of the
 6   United States, except an application for writ of habeas corpus, must pay a filing fee of
 7   $402. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 8   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 9   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). If the plaintiff is
10   a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
11   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
12   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
13   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
14   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
15   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
16   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
17   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
18   F.3d at 847.
19          Thus, prisoners seeking leave to proceed IFP must submit a “certified copy of
20   the[ir] trust fund account statement (or institutional equivalent) . . . for the 6-month
21   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From
22   the certified trust account statement, the Court assesses an initial payment of 20% of (a)
23   the average monthly deposits in the account for the past six months, or (b) the average
24   monthly balance in the account for the past six months, whichever is greater, unless the
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2020). The additional $52 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                           3:21-cv-1039-DMS-MDD
     Case 3:21-cv-01039-DMS-MDD Document 3 Filed 06/11/21 PageID.21 Page 3 of 4



 1   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
 2   the institution having custody of the prisoner collects subsequent payments, assessed at
 3   20% of the preceding month’s income, in any month in which his account exceeds $10,
 4   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
 5   § 1915(b)(2).
 6         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 7   he did not attach a Prison Certificate or a certified copy of his Inmate Trust Account
 8   Statement Report for the 6-month period immediately preceding the filing of his
 9   Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly
10   requires that prisoners “seeking to bring a civil action . . . without prepayment of fees . . .
11   shall submit a certified copy of the trust fund account statement (or institutional
12   equivalent) . . . for the 6-month period immediately preceding the filing of the
13   complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added). Without his certified trust account
14   statements, the Court is unable to assess the appropriate amount of the initial filing fee
15   which may be statutorily required to initiate the prosecution of this action. See 28 U.S.C.
16   § 1915(b)(1).
17   II.   Conclusion and Order
18         For this reason, IT IS ORDERED that:
19         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
20   DISMISSED without prejudice for failure to prepay the $402 filing fee required by 28
21   U.S.C. § 1914(a).
22         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
23   which to re-open his case by either: (1) paying the entire $402 statutory and
24   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
25   which includes a prison certificate and/or a certified copy of his CDCR Inmate Trust
26   Account Statement Report for the 6-month period preceding the filing of his Complaint
27   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
28   ///
                                                    3
                                                                                3:21-cv-1039-DMS-MDD
     Case 3:21-cv-01039-DMS-MDD Document 3 Filed 06/11/21 PageID.22 Page 4 of 4



 1          (3)     The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
 2   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
 3   and convenience. But if Plaintiff neither pays the $402 filing fee in full, nor sufficiently
 4   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
 5   his 6-month trust account statements within 45 days, this case will remain dismissed
 6   without prejudice pursuant to 28 U.S.C. § 1914(a), and without any further Order of the
 7   Court.2
 8          IT IS SO ORDERED.
 9   Dated: June 11, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     2
        Plaintiff is cautioned that if he chooses to proceed and re-open this case by either prepaying the full civil
24   filing fee or filing a properly supported renewed Motion to Proceed IFP, his Complaint will be reviewed
25   before service and may be dismissed pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B),
     regardless of whether he pays or is obligated to pay filing fees. See Lopez v. Smith, 203 F.3d 1122, 1126‒
26   27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to
     sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or
27   seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
     Cir. 2010) (discussing similar screening required by 28 U.S.C. § 1915A of all complaints filed by
28   prisoners “seeking redress from a governmental entity or officer or employee of a governmental entity.”).
                                                            4
                                                                                             3:21-cv-1039-DMS-MDD
